Title: To George Washington from Richard Harison, 21 April 1794
From: Harison, Richard
To: Washington, George


          
            Sir,
            Philadelphia 21st April 1794
          
          Having been informed that your Excellency has nominated me as Successor to Mr Duane in
            the Office of District Judge for the New York District, I think it my Duty to mention
            that from professional Engagements, and the Situation of my private Affairs, I am under
            the Necessity of declining the Appointment. I should have felt greater Reluctance to
            this Measure had I not been convinced that there were several Persons, differently
            situated, who may be disposed to accept the Office, and are qualified to fill it with
            Reputation to themselves and Advantage to the Public.
          Your Excellency may be assured that the Honor conferred upon me by your late
            Nomination, as well as the former Marks of your favorable Opinion have made an indelible
            Impression upon my Memory. It will be my Study to merit, and my
            greatest Pride to maintain a Continuance of your Approbation, the Confidence of my
            Country, and the Esteem of it’s most virtuous Citizens; and I shall ever remain, with
            the highest Respect, Sir, Your Excellency’s most obliged and obedt Servt
          
            Rich: Harison
          
        